Mr. Justice Baker delivered the opinion of the court. The contention of plaintiff in error is, that by the surrender by the plaintiff of his contract of employment to the defendant that contract was rescinded and plaintiff’s employment terminated. From January 2 to February 12, both inclusive, is forty-two days— six weeks. Plaintiff’s salary or wages for that time would be $150, and he had been paid but $41, leaving due him as salary or wages, a sum somewhat in excess of the amount of his recovery. We are unable to find in the facts of the case any valid defense to plaintiff’s action for his salary or wages under the contract up to the time of the surrender thereof. The defense of accord and satisfaction is not made out by the evidence. The paper dated February 12, 1907, does not purport to be a contract between plaintiff and defendant. It was signed by four of the five principal stockholders of the defendant, and was not signed by the fifth, Ander, who held $15,000 of the stock. But treating that instrument as a contract between plaintiff and defendant, it cannot be held to amount to or constitute a defense to plaintiff’s action for wages due at the time such contract was entered into, for the agreement thereby made was never executed. Defendant did not deliver nor plaintiff accept stock for the salary then due. When an accord is relied on it must be executed. Simmons v. Clark, 56 Ill. 96; Jacobs v. Marks, 183 id. 533. We find no error in the record, and the judgment of the Municipal Court will be affirmed. Affirmed.